Title: To Benjamin Franklin from John Bourne, 9 March 1783
From: Bourne, John
To: Franklin, Benjamin


SirNewington Butts March 9th 1783 London
The esteem I have for America, permit me to lay before you, a few Remarks, which if they meet with your aprobation, the End will be answer’d, as America is become a new State, beware of Taxes Tax not her Land, let the Land and People be Free, encourage Agriculture do not Increase your Shipping too fast that may bring opulence to Individuals but Pride & Luxery to the State beware of Titles, they will divide the People, Build few Arm’d Ships, by increasing, will bring a Clog to the State the Coast wants no Guard all Urope will desire to Trade with America, & as She has Contracted debts by the Warr, particularly with France, viz
Every Vessel Trading to America to pay 1 s per Ton
(except France, to be free for such a Term, or any other Mode)
will be no hinderance to Trade, nor felt by any Nation.
Every Proprietor of Land in America to be limited, let there be no Monoply while the Lands are low the State will Increase, & become Powerfull
Let there be no Lawyers or professers of Law in the Country
  under pain of Death &c
Let there be two Courts of Justice in each Province, an upper and an inferor one consisting of 12 Men each; all complaints made to the Inferior Court, to examine upon the spot where the complaint was said, and reported to the upper Court upon Oath, their determination final, if any of the lower Court be Convicted of any misdemeaner shall be for ever excluded holding any Public place, and suffer sever penalty, the Courts to be chosen every year & to Sit every Month all fees to be limited I am Sir your most Obedt. & Humble Servant
John Bourne
 
Addressed: To / Benjn, Franklin Esqre, / at Paris
